

117 S2974 IS: Preventing Opportunities for Teen E-Cigarette and Tobacco Addiction Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2974IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Blumenthal (for himself, Mr. Brown, Ms. Baldwin, Mr. Reed, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for a Reducing Youth Use of E-Cigarettes Initiative.1.Short titleThis Act may be cited as the Preventing Opportunities for Teen E-Cigarette and Tobacco Addiction Act or the PROTECT Act.2.Reducing Youth Use of E-Cigarettes InitiativeThe Public Health Service Act is amended by inserting after section 317U of such Act (42 U.S.C. 247b–23) the following:317V.Reducing Youth Use of E-Cigarettes Initiative(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out an initiative, to be known as the Reducing Youth Use of E-Cigarettes Initiative, which shall include the following:(1)Conducting research, (including by enhancing State-level surveillance and by using rapid surveillance methods) on use by youth and young adults of electronic cigarettes and emerging tobacco products, including research on—(A)the types of products youth and young adults use;(B)patterns of products used by youth and young adults, including initiation, frequency of use, use in combination with other tobacco products, and use of flavors;(C)the association between the use by youth and young adults of electronic cigarettes and smoking initiation;(D)use of electronic cigarettes and emerging tobacco products among different demographic groups;(E)the means by which youth and young adults access electronic cigarettes and emerging tobacco products, and methods of distribution of electronic cigarettes and emerging tobacco products;(F)youth and young adult exposure to advertising of electronic cigarettes and emerging tobacco products;(G)marketing and advertising strategies used by manufacturers, including the channels and messaging used and strategies that target different demographic groups;(H)the reasons youth and young adults use such products;(I)the extent to which youth and young adult electronic cigarette users are nicotine dependent;(J)patterns of youth and young adult electronic cigarette cessation behaviors, including patterns in motivation to quit, quit attempts, successful cessation, and associated factors; and(K)resources youth and young adults are using to quit tobacco use.(2)Conducting research on—(A)the characteristics and nicotine delivery technology of electronic cigarettes and emerging tobacco products;(B)biomarkers of exposure to electronic cigarettes and emerging tobacco products and resulting health impacts from such exposure; and(C)the levels of nicotine in electronic cigarettes and emerging tobacco products.(3)Developing and disseminating guidance for health care providers, schools, and other entities as appropriate on intervening with, and treating, youth and young adults who use electronic cigarettes and other emerging tobacco products.(4)Identifying promising strategies to—(A)prevent and reduce the use by youth and young adults of electronic cigarettes and emerging tobacco products;(B)identify and develop cessation strategies and quit support that are appropriate for youth and young adults; and(C)improve access to, and the delivery of tobacco cessation services for, youth and young adults, including the use of technology-delivered services.(5)Identifying effective messages and communication efforts that prevent initiation of tobacco product use and reduce use, including the use of electronic cigarettes and emerging tobacco products, among youth and young adults.(6)Developing and implementing a campaign, in coordination with the Surgeon General, to reduce tobacco initiation and use by youth and young adults, and to educate the public about—(A)the rapidly evolving tobacco product landscape; (B)the harms associated with the use by youth and young adults of electronic cigarettes and other emerging tobacco products; and(C)culturally competent strategies for intervening with youth and young adults who use tobacco and providing or directing them to appropriate cessation services.(7)Continuing to provide funding through the Centers for Disease Control and Prevention’s National Tobacco Control Program cooperative agreement to State, local, territorial, and island health departments and Tribal organizations, as appropriate, for—(A)preventing and reducing the use by youth and young adults of electronic cigarettes and emerging tobacco products; and(B)improving access to and delivery of cessation strategies that are appropriate for services to youth and young adults addicted to nicotine, including through quitlines and provider education on cessation services available through the Medicaid program under title XIX of the Social Security Act and the Children’s Health Insurance Program under title XXI of such Act.(8)Evaluating State, community, and school-based strategies for—(A)preventing the initiation and use of electronic cigarettes and emerging tobacco products among youth and young adults; and(B)intervening with youth and young adults who use tobacco and providing or directing them to appropriate cessation services.(b)No duplicationThe Secretary shall ensure that activities under this section do not duplicate other activities of the Department of Health and Human Services.(c)StrategyNot later than 90 days after the date of enactment of this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and make available to the public on the internet website of the Department of Health and Human Services, a strategy for carrying out the Reducing Youth Use of E-Cigarettes Initiative.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026..